UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6978



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LORI D. BLAKELY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-97-678)


Submitted:   July 29, 2004                 Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lori D. Blakely, Appellant Pro Se. Michael Rhett DeHart, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lori D. Blakely appeals the district court’s orders

denying her motion to compel the Government to file a motion under

Fed. R. Crim. P. 35(b) and motion to reconsider.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Blakely, Nos. CR-97-678 (D.S.C. May 25, 2004; Feb. 12, 2004).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -